Citation Nr: 1443627	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-44 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides such as Agent Orange, for purposes of substitution or accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969, to include service in Vietnam.  He subsequently had active service from April 1973 to June 1989, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the right tonsil, claimed as due to exposure to herbicides such as Agent Orange while he was on active duty in Vietnam.  The case was certified to the Board by the RO in Albuquerque, New Mexico.

The Veteran died in March 2013; the appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) ...."  Id.  VA has allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the appellant has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

In June 2014, a Travel Board hearing was conducted at the Albuquerque RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

There is only an electronic file associated with the claim.  There is no paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the right tonsil issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The September 2012 Supplemental Statement of the Case (SSOC) indicates that an electronic review of the Veteran's VA medical treatment records from Albuquerque was accomplished.  However, the cited records, dated from March 2011 to September 2012, are not in the electronic record available to the Board.  On remand these records should be added to the electronic record.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.

In other words, the fact that the veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation, showing that his exposure to an herbicide during service caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the dispositive issue involves a question of medical causation (such as whether a condition claimed is the result of active service in the military), only competent medical evidence is probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant is seeking service connection for a squamous cell carcinoma of the Veteran's right tonsil; she argues that his claimed cancer is related to the Veteran's exposure to herbicides in Vietnam and has provided a medical opinion from a radiation oncologist to the effect that oral cavity and larynx cancers have clearly been associated with Agent Orange.  Information from the National Cancer Institute submitted by the appellant states that the oropharynx includes the soft palate, the base of the tongue and the tonsils.  However, Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any oral, nasal, or pharyngeal cancer.  This was the basis for the RO's denial of the claim.

However, consideration of entitlement to service connection on a direct basis must also be accomplished.  The Veteran was diagnosed with squamous cell carcinoma of the right tonsil in November 2008.  Private medical records indicate that the Veteran had noticed a lump on the right side of his neck approximately one month earlier.  

Review of the Veteran's service medical records reveals that he underwent a laryngoscopy in November 1985, and the associated diagnosis was lingual lymphoid tissue; there were no other masses or tumors.  The right lingual tonsilar tissue was cauterized.  The Veteran subsequently underwent a right lingual tonsillectomy in June 1986.

The RO did not obtain a medical opinion in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (the Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is evidence of record to indicate that the Veteran displayed pathology of the right tonsil while he was in service.  He subsequently had a carcinoma of the right tonsil that his private radiation oncologist has indicated is related to military service.  Therefore, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

The duty to assist requires the gathering of medical records and the scheduling of medical examination(s) when such examination is necessary to make a decision on the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These considerations require a search for relevant military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In light of the foregoing, this case is REMANDED for the following development: 

1.  Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent is completed.

2.  Add the Veteran's VA medical treatment records from Albuquerque area facilities for the period from March 2011 to September 2012 to the electronic file.

3.  After completing the development actions listed above, arrange for a comprehensive review of the Veteran's claims file by an appropriately qualified physician, such as an oncologist or a pathologist.  The reviewer must render an opinion as to the etiology and onset date of the right tonsil carcinoma.  

The reviewer must list and discuss all documented risk factors for tonsil cancer for the Veteran; the reviewer must rank order the documented risk factors relative to the probability that the right tonsil squamous cell carcinoma is etiologically related to the risk factor.  In particular, the reviewer must address the Veteran's in-service tonsil pathology (including the asymmetry of the hypertrophy and the locus of the cancer in the treated right tonsil), his exposure to herbicides, his post-service exposure to chemicals (if any), his medical and dental history and his tobacco and alcohol history.

Specifically, the reviewer is requested to provide an opinion as to whether the right tonsil squamous cell carcinoma is related to the Veteran's military service from September 1967 to September 1969, or to his service from April 1973 to June 1989.  The basis of the opinion must be included in the document containing the opinion.

4.  Upon receipt of the VA reviewer's medical report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  

5.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the right tonsil cancer issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

